Citation Nr: 1414086	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-13 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD) prior to May 16, 2012, and in excess of 70 percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972 with two tours of combat service in Vietnam.  He received a Combat Infantryman Badge and a Purple Heart. See DD-214.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which granted service connection for PTSD and assigned a disability rating of 30 percent, effective February 27, 2007 (the date of the Veteran's claim).

Thereafter, the Veteran was afforded a hearing before the Decision Review Officer (DRO) at the RO in October 2007. A transcript of the hearing is associated with the claims file.

Subsequently, in an April 2008 rating decision, the RO increased the initial rating to 50 percent, effective February 27, 2007.  

In March 2012, the Board remanded the claim to afford the Veteran a VA examination to ascertain the current severity and manifestations of his PTSD.  The Veteran underwent an examination in May 2012 and in September 2012, the RO increased the Veteran's disability rating to 70 percent, effective May 16, 2012 (the date of the most recent VA examination).  

Although the examination was adequate and the March 2012 remand directives were properly completed, another remand is necessary.  There is evidence that there are several years of VA treatment records that have not been associated with the claims file and that the Veteran is receiving social security disability benefits for his PTSD.  On remand, all VA treatment records and Social Security Administration records must be obtained and associated with the claims file to allow for a comprehensive review of the Veteran's claim.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand: To obtain outstanding VA treatment records and to obtain records from the Social Security Administration (SSA).

The Veteran contends that based on the evidence of record he should have been rated as 70 percent disabled at the time of the initial rating in July 2007.

The most recent VA treatment record that appears in the claims file is dated in January 2008.  There are no medical records on Virtual VA.  In a May 2012 VA examination report following the Board's remand, more recent treatment records are referenced, to include records from 2009, 2010 and 2011.  These have not been associated with the claims file for the Board's review and were not reviewed by the RO prior to issuing a September 2012 rating decision and supplemental statement of the case.  The examination report also indicated that in 2009, the Veteran moved from Wisconsin to Kansas and that he sought treatment for his PTSD following that move.  No VA treatment records from the Kansas VA Healthcare System appear in the claims file.  On remand, all VA treatment records must be associated with the claims file so they will be available for a comprehensive review by the RO and the Board should the benefit sought not be granted in full.

In addition, evidence suggests the Veteran has been in receipt of social security disability benefits since 2009 for his PTSD.  The United States Court of Appeals for Veterans Claims has held that, where VA has notice that a Veteran is receiving disability benefits from SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA benefits and the supporting medical documents on which the decision was based. See Hayes v. Brown, 9 Vet. App. 67 (1996). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all the Veteran's VA treatment records from 2007 to the present and associate them with the claims file, to include records from VA medical centers in Wisconsin and Kansas.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Request the Veteran's social security records from the Social Security Administration.  Such records must include, but are not limited to, a copy of the Veteran's original award letter, documentation showing the disability(ies) upon which the award was based, and all medical records associated with the original award, as well as those associated with the continuing award. 

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought. 38 U.S.C.A. § 5103A(b)  (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(c)(2)  (2013).

3.  After conducting any additional development deemed necessary, the RO/AMC should reconsider the Veteran's claim including the social security records and all VA treatment records associated with the claims file.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

